                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


TRINA FAYE FOGG-CRAWFORD,                      Cause No. CV-20-34-GF-BMM-JTJ
Personal Representative of the Estate of
Jeannie M. Adams,

              Plaintiff,                                   ORDER

       vs.

ANDREW M. SAUL, Commissioner
of Social Security,

              Defendant.



                                INTRODUCTION

      Trina Faye Fogg-Crawford brings this action on behalf of the estate of Jeannie

M. Adams (“Adams” or “Plaintiff”) under 42 U.S.C. § 405(g) seeking judicial

review of an unfavorable decision by the Commissioner of Social Security

(“Commissioner” or “Defendant”). (Docs. 1 & 14). Adams was denied disability

benefits at the initial and reconsideration levels. (Doc. 7 at 5). Administrative Law

Judge (“ALJ”) Michele M. Kelley issued an unfavorable decision on March 8, 2019.

(Doc. 7 at 23–39). Adams died on January 16, 2020. (Doc. 1 at 3). The Appeals
                                           1
Council upheld the ALJ decision on February 10, 2020. (Doc. 7 at 5–8). Defendant

filed the Administrative Record on August 28, 2020. (Doc. 7).

      Plaintiff filed an opening brief on November 23, 2020. (Doc. 14). She asks

the Court either to reverse or remand the decision of the ALJ for further proceedings.

(Doc. 14 at 8). Plaintiff’s case is fully briefed and ripe for the Court’s review. (Docs.

14, 15, 16).

                                  JURISDICTION

      The Court has jurisdiction over this action under 42 U.S.C. § 405(g). Venue

is proper given that Plaintiff resides in Cascade County, Montana. 29 U.S.C.

§ 1391(e)(1); L.R. 1.2(c)(3).

                         PROCEDURAL BACKGROUND

      Plaintiff protectively filed a Title II application for a period of disability and

disability insurance benefits on April 5, 2016, alleging disability beginning April 10,

2015. (Doc. 7 at 247). The ALJ identified that Plaintiff had severe impairments

including: obesity, degenerative disc disease, patellofemoral chondromalacia and a

left popliteal tendon tear, and bilateral carpal tunnel syndrome. (Doc. 7 at 29). The

ALJ further found that Plaintiff maintained the residual functional capacity to

perform light work. (Doc. 7 at 33–37). The ALJ concluded that Plaintiff was not

disabled as defined in the Social Security Act from May 26, 2016 through the date

of the ALJ decision. (Doc. 7 at 39). The Appeals Council rejected Plaintiff’s appeal
                                           2
on February 10, 2020. (Doc. 7 at 5–8). Plaintiff subsequently filed the instant action

on April 14, 2020. (Doc. 1).

                            STANDARD OF REVIEW

       The Court conducts a limited review in this matter. The Court may set aside

the Commissioner’s decision only where the decision is not supported by substantial

evidence or where the decision is based on legal error. Bayliss v. Barnhart, 427 F.3d

1211, 1214 n.1 (9th Cir. 2005). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Substantial evidence also has been described as

“more than a mere scintilla,” but “less than a preponderance.” Desrosiers v. Sec. of

Health and Human Services, 846 F.2d 573, 576 (9th Cir. 1988).

                               BURDEN OF PROOF

       A claimant is disabled for purposes of the Social Security Act if the claimant

demonstrates by a preponderance of the evidence that (1) the claimant has a

“medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months;” and (2) the impairment or impairments are of such

severity that, considering the claimant’s age, education, and work experience, the

claimant is not only unable to perform previous work but also cannot “engage in any

                                          3
other kind of substantial gainful work which exists in the national economy.”

Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 974 (9th Cir. 2000)

(citing 42 U.S.C. § 1382(a)(3)(A), (B)).

       Social Security Administration regulations provide a five-step sequential

 evaluation process to determine disability. Bustamante v. Massanari, 262 F.3d 949,

 953–54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520, 416.920. The five steps are:

      1.    Is the claimant presently working in a substantially gainful
            activity? If so, the claimant is not disabled within the
            meaning of the Social Security Act. If not, proceed to step
            two. See 20 C.F.R. §§ 404.1520(b), 416.920(b).

      2.    Is the claimant’s impairment severe? If so, proceed to step
            three. If not, the claimant is not disabled. See 20 C.F.R. §§
            404.1520(c), 416.920(c).

      3.    Does the impairment “meet or equal” one of a list of
            specific impairments described in 20 C.F.R. Part 220,
            Appendix 1? If so, the claimant is disabled. If not, proceed
            to step four. See 20 C.F.R. §§ 404.1520(d), 416.920(d).

      4.    Is the claimant able to do any work that he or she has done
            in the past? If so, the claimant is not disabled. If not,
            proceed to step five. See 20 C.F.R. §§ 404.1520(e),
            416.920(e).

      5.    Is the claimant able to do any other work? If so, the
            claimant is not disabled. If not, the claimant is disabled.
            See 20 C.F.R. §§ 404.1520(f), 416.920(f).


Bustamante, 262 F.3d at 954. The claimant bears the burden of proof at steps one


                                           4
through four. See id. The Commissioner bears the burden of proof at step five. See

id.

                                     BACKGROUND

      I.      THE ALJ’S DETERMINATION

           The ALJ followed the 5-step sequential evaluation process in evaluating

Plaintiff’s claim. At step one, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since May 26, 2016. (Doc. 7 at 29).

           At step two, the ALJ found that since May 26, 2016, Plaintiff had the

following severe impairments: obesity, degenerative disc disease, patellofemoral

chondromalacia and a left popliteal tendon tear, and bilateral carpal tunnel

syndrome. (Doc. 7 at 29–32).

           At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the

listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1. (Doc. 7 at 32).

           At step four, the ALJ found that Plaintiff possessed the following residual

functional capacity:

           to perform light work as defined in 20 CFR 416.967(b) as follows: She
           can lift, carry, push, and pull twenty pounds occasionally and ten
           pounds frequently. She can stand and walk six hours in an eight-hour
           workday and sit six hours in an eight-hour workday. She should be able
           to alternate between sitting, standing, and walking as needed during
           normal work breaks at every two hours. She cannot reach overhead
           bilaterally. She can frequently climb ramps and stairs, balance, kneel,
                                             5
         and crouch, can occasionally stoop, and crawl, but can never climb
         ladders, ropes or scaffolds. She can frequently handle and finger
         bilaterally. She should avoid concentrated exposure to extreme cold,
         vibrations, and hazards, including unprotected heights, dangerous
         machinery, and wet, slippery or uneven surfaces. She should avoid
         concentrated exposure to fumes, odors, dusts, gases, and poor
         ventilation. She can understand, remember, and carry out simple,
         detailed, and complex tasks, and maintain attention, concentration,
         persistence, and pace for such tasks for eight-hour workdays and forty-
         hour workweeks. She can tolerate interaction with supervisors,
         coworkers, and the public and can tolerate usual work situations and
         changes in routine work settings. These limitations are to be considered
         sustained work activities in an ordinary work setting on a regular and
         continuing basis, unless otherwise specified.

(Doc. 7 at 33–37). Based on this residual functional capacity, the ALJ found that

Plaintiff could perform her past relevant work as a customer service representative.

(Doc. 7 at 37–39). The ALJ concluded that Plaintiff was not disabled as defined in

the Social Security Act from May 26, 2016, through the date of their decision. (Doc.

7 at 39).

   II.      Plaintiff’s Position

         Plaintiff argues that the ALJ erred in the four following ways: (1) discounting

Plaintiff’s own statements regarding the severity of her symptoms without

substantial evidence in the record; (2) discounting improperly the opinions of

treating physicians; (3) failing to consider SSR 95-8p regarding the effects of the

frequency of treatment; and (4) failing to incorporate all impairments including

frequency of treatment in the vocational consultant’s hypothetical. (Doc. 14 at 5).

                                            6
   III.    Commissioner’s Position

        The Commissioner asserts that the Court should affirm the ALJ’s decision

because the ALJ properly concluded that Plaintiff was not disabled May 26, 2016,

through the date of their decision. (Doc. 15 at 13). Alternatively, if the Court

determines that the ALJ committed an error in the analysis, the Commissioner argues

a remand for further proceedings would constitute the appropriate remedy. (Doc. 15

at 13–14).

                                    DISCUSSION

        Plaintiff argues that the ALJ erred in four distinct ways. For the reasons set

forth below, the Court agrees that the ALJ improperly discounted the findings,

diagnoses, and objective results from treating physicians, improperly discounted

Plaintiff’s symptoms and, accordingly, improperly denied Plaintiff’s claim for

disability benefits from May 26, 2016, through the date of the ALJ decision. Those

errors prove dispositive and the Court reverses the case for an award of benefits. It

proves unnecessary to address Plaintiff’s alternative arguments.

   I.      Legal Standard

        In assessing a disability claim, an ALJ may rely on the opinions of three types

of physicians as follows: “(1) those who treat the claimant (treating physicians); (2)

those who examine but do not treat the claimant (examining physicians); and (3)

those who neither examine nor treat the claimant (non-examining physicians).”
                                           7
Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should afford each

physician’s opinion a certain amount of deference based on that physician’s

classification. A treating physician’s opinion deserves the greatest weight. Id. (“As

a general rule, more weight should be given to the opinion of a treating source than

to the opinion of doctors who did not treat the claimant.”); see also 20 C.F.R. §

404.1527(c)(2). An examining physician’s opinion is entitled, in turn, to a greater

weight than a non-examining physician’s opinion. Lester, 81 F.3d at 830.

      An ALJ should afford a treating physician’s opinion deference because the

treating physician “is employed to cure and has a greater opportunity to know and

observe the patient as an individual.” Morgan v. Comm’r of Soc. Sec. Admin., 169

F.3d 595, 600 (9th Cir. 1999) (quoting Sprague v. Bowen, 812 F.2d 1226, 1230 (9th

Cir. 1987)). Despite this deference, a treating physician’s opinion is not necessarily

conclusive as to either the physical condition or the ultimate issue of disability.

Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (“Although a treating

physician’s opinion is generally afforded the greatest weight in disability cases, it is

not binding on an ALJ with respect to the existence of an impairment or the ultimate

determination of disability.”).

      An ALJ should reject a treating physician’s opinion only under certain

circumstances. Lester, 81 F.3d at 830. An ALJ must provide “specific and legitimate

reasons supported by substantial evidence in the record” when discounting a treating
                                           8
physician’s uncontradicted opinion. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

2012) (internal quotations omitted); Reddick v. Chater, 157 F.3d 715, 725 (9th Cir.

1998). An ALJ may accomplish this task by setting forth “a detailed and thorough

summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

1989).

      An ALJ must do more than simply offer her conclusions. An ALJ must set

forth interpretations and explain why those conclusions, rather than the doctor’s, are

correct. Reddick, 157 F.3d at 725. A non-examining physician’s opinion cannot

constitute, by itself, substantial evidence that justifies the rejection of a treating or

examining physician’s opinion. Lester, 81 F.3d at 831. A non-treating, non-

examining physician’s findings can amount to substantial evidence if other evidence

in the record supports those findings. Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.

1996).

      An ALJ may discredit a treating physician’s opinions that are conclusory,

brief, or unsupported by the record as a whole or objective medical findings. Batson

v. Comm’r of Soc. Sec., 359 F.3d 1190, 1195 (9th Cir. 2001). An ALJ can meet this

burden by setting out a detailed and thorough summary of the facts and conflicting

clinical evidence, stating their interpretation thereof, and making findings.

Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1980).
                                           9
         The uncontroverted opinions of the claimant’s physicians on the ultimate

issue of disability do not bind an ALJ, but an ALJ cannot reject those opinions

without presenting clear and convincing reasons for doing so. Matthews v. Shalala,

10 F.3d 678, 680 (9th Cir. 1993). A court can reject a treating physician’s

controverted opinion on disability only with specific and legitimate reasons

supported by substantial evidence in the record. “In sum, reasons for rejecting a

treating doctor’s credible opinion on disability are comparable to those required for

rejecting a treating doctor’s medical opinion.” Reddick v. Chater, 157 F.3d 715, 725

(9th Cir. 1988) (internal citations omitted).

   II.      Application to Adams’ Claim

         The ALJ found that the medical evidence of record displayed Plaintiff

suffered from obesity, degenerative disc disease, patellofemoral chondromalacia and

a left popliteal tendon tear, and bilateral carpal tunnel syndrome. (Doc. 7 at 29–32).

The ALJ further found that Plaintiff’s impairments “could reasonably be expected

to cause the alleged symptoms,” including loss of feeling in her fingers and long-

term pain from reaching up, walking, repetitive motion, sitting with feet down, and

an array of other activities. (Doc. 7 at 34). The ALJ concluded, however, that

Plaintiff’s statements concerning the intensity, persistence, and limiting effects of

those symptoms were “not entirely consistent with the medical evidence and other

evidence in the record for the decisions explained in this decision.” (Doc. 7 at 34).
                                          10
      The ALJ considered and improperly disregarded the opinions of treating

physicians regarding Plaintiff’s condition. The ALJ, for example, gave “[m]inimal

weight” to the opinions of Dr. J. Nemes, M.D., Plaintiff’s treating physician. (Doc.

7 at 36). Dr. Nemes opined that Plaintiff could “only sit thirty minutes at a time . . .

stand ten minutes at a time . . . and walk five to ten minutes at a time.” (Doc. 7 at

36). Dr. Nemes went on to describe Plaintiff’s pain symptoms and Plaintiff’s

challenges in the use of her extremities. (Doc. 7 at 36). All of these findings accord

with and support Plaintiff’s own testimony regarding her own status. (Doc. 7 at 35).

      The ALJ set aside Dr. Nemes’ voluminous findings based primarily on the

ALJ’s own assessment of Plaintiff’s condition during the hearing. (Doc. 7 at 36).

Following Dr. Nemes’ opinion, the ALJ comments that Plaintiff “sat during the fifty-

three minute hearing, without any notable difficulty. While she entered the hearing

room with a cane, she had acquired it only two to three weeks before the hearing at

the Salvation Army where she volunteers a few hours a week.” (Doc. 7 at 36). This

commentary, however, fails to discredit the core of Dr. Nemes’ objective and

uncontroverted findings regarding Plaintiff’s symptoms and impairments. (Doc. 7 at

36). It also fails to discredit the consistent findings of pain and loss of feeling in her

extremities noted by multiple treating physicians and pain management providers in

the record. (Doc. 14 at 9–22). The ALJ committed clear error when they ignored

these findings that were consistent with Plaintiff’s testimony.
                                           11
      The ALJ compounded their error by giving improper weight to the opinion of

state medical experts in order to discount the findings of treating physicians. The

opinion of a non-examining physician cannot by itself constitute substantial

evidence that justifies the rejection of an opinion of an examining physician. See

Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). A non-treating, non-

examining physician’s findings can amount to substantial evidence if other evidence

in the record supports those findings. Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.

1996).

      The ALJ accorded “significant weight” to the opinions of Dr. William

Fernandez, M.D., and Dr. Ronald Hull, M.D., the state agency medical consultants.

(Doc. 7 at 36). The state agency medical consultants assessed that Plaintiff “was

capable of light work activities.” (Doc. 7 at 36). The ALJ found their opinions

“internally consistent and well supported by a reasonable explanation and the

available evidence.” (Doc. 10 at 36). The ALJ further failed to note, describe, or

explain any examples of such “available evidence” in their decision. The ALJ’s

failure to identify such evidence cannot constitute substantial evidence that would

overcome the testimony of treating physicians. The ALJ went on to find that the state

experts were incorrect in their assessment of Plaintiff’s capabilities. (Doc. 7 at 36).

In particular, the ALJ found that the state agency medical consultants failed to

adequately consider Plaintiff’s ability to climb, kneel, and crouch. (Doc. 7 at 36).
                                          12
The ALJ failed to consider how that failure should impact the weight given to the

findings of the non-treating state agency medical consultants. The ALJ erred in

discounting the treating physician’s testimony without clear and convincing reasons

supported by substantial evidence in the record. Matthews, 10 F.3d at 680.

      The ALJ compounded their mistaken analysis of Plaintiff’s symptoms based

on the testimonial evidence of Plaintiff’s ability to conduct the activities of daily

living and isolated examples of pain alleviation. Beyond the note on Plaintiff’s

apparent ability to sit during the ALJ’s hearing, the ALJ noted that Plaintiff “attends

public events, such as a Christmas tree lighting, church services and choir and band

concerts.” (Doc. 7 at 35–36). The ALJ further noted isolated reports of improvement

in back pain symptoms. (Doc. 7 at 36). In weighing those non-treatment

considerations, the ALJ failed to note the findings of treating physicians, such as Dr.

Nemes, and pain management providers, such as Tammy L. Ralston, C.N.P., that

showed ongoing pain and difficulty in conducting physical activities. The ALJ’s

invocation of Plaintiff’s ability to “answer phones while volunteering” as evidence

that Plaintiff is not disabled cannot contravene the objective medical findings of

treating physicians. (Doc. 7 at 36). “It is an error for an ALJ to pick out a few isolated

instances of improvement over a period of months or years and to treat them as a

basis for concluding a claimant is capable of working.” Garrison v. Colvin, 759 F.3d

995, 1017 (9th Cir. 2014).
                                           13
      The ALJ improperly discounted the findings, diagnoses, and objective results

from treating physicians and, accordingly, improperly denied Plaintiff’s claim for

disability benefits. In rejecting the opinions of treating physicians, the ALJ needed

to do more than offer different conclusions. See Orn v. Astrue, 495 F.3d 625, 632

(9th Cir. 2007). The ALJ needed to set forth reasoned interpretations and explain

why those interpretations, rather than the doctors’ opinions, are correct. Id. In most

cases, the treating physicians’ opinions remain entitled to the greatest weight and

should be adopted. Lester, 81 F.3d at 830.

      Put simply, the ALJ must provide a good reason for the weight that the ALJ

affords the treating physicians’ opinions. See 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). The ALJ’s justification for granting the treating physicians’ opinions

such little weight proves insufficient. As explained above, the ALJ failed to explain

adequality why their interpretations, rather than the doctors’ opinions, were correct.

The ALJ accordingly erred by affording such little weight to the treating source’s

opinions and discounting Plaintiff’s testimony. The ALJ committed legal error when

failing to provide a good reason for declining to afford sufficient deference to the

treating physician’s opinions. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

   III.   Remedy

      “Remand for further administrative proceedings is appropriate if enhancement

of the record would be useful.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.
                                         14
2004). When the record is fully developed and further proceedings would serve no

useful purpose, the Court may remand for an immediate award of benefits. Id.

Remand for an award of benefits proves appropriate if there are no outstanding issues

that must be resolved before a determination of disability can be made and if it is

clear from the record that the ALJ would be required to find the claimant disabled if

the ALJ properly had credited a treating or examining physician’s opinion. Id. (citing

Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000)).

      Remand for an immediate award of benefits proves appropriate here. The

record is fully developed, and further proceedings would serve no useful purpose.

No outstanding issues exist that must be resolved before a determination of disability

can be made. The ALJ developed a record that shows plaintiff suffered from severe

impairments since May 26, 2016. (Doc. 7). It is clear from the record that the ALJ

would have been required to find Plaintiff disabled beginning May 26, 2016, if the

ALJ had credited properly the opinions of treating physicians. See Benecke v.

Barnhart, 379 F.3d 587, 593 (9th Cir. 2004). The Court will reverse the

Commissioner’s final decision denying Plaintiff disability insurance benefits

beginning May 26, 2016, and remand for an immediate award of benefits.

                                      ORDER

      Accordingly, IT IS HEREBY ORDERED that:

   1. Plaintiff’s Motion (Doc. 14) is GRANTED;
                                         15
   2. The Commissioner’s final decision denying Plaintiff’s claims for disability

insurance benefits is REVERSED and REMANDED for an immediate award of

benefits beginning May 26, 2016.

   3. The Clerk of Court is directed to enter judgment accordingly.

      DATED this 21st day of June, 2021.




                                        16
